NO. 07-01-0086-CV

IN THE COURT OF APPEALS


FOR THE SEVENTH DISTRICT OF TEXAS


AT AMARILLO


PANEL C


FEBRUARY 25, 2002


______________________________



BEACH EXPLORATION, INC., APPELLANT


V.


BRADFORD L. MOORE AND McGOWAN & McGOWAN, P.C., APPELLEES



_________________________________


FROM THE 121st DISTRICT COURT OF TERRY COUNTY;


NO. 15,345; HONORABLE MARVIN MARSHALL, JUDGE


_______________________________



Before QUINN and REAVIS and JOHNSON, JJ.
ON JOINT MOTION TO WITHDRAW ORDER OF DISMISSAL AND TO ABATE 

APPEAL TO PERMIT INTERLOCUTORY ORDER TO BE MADE FINAL



	By opinion dated February 13, 2002, this Court examined its jurisdiction to hear this
appeal and after concluding that the February 6, 2001 summary judgment appealed from
was interlocutory, the appeal was dismissed for want of jurisdiction.  Citing Iacono v. Lyons,
6 S.W.3d 715 (Tex.App.--Houston [1st Dist.] 1999, no pet.), by their joint motion, the parties
acknowledge that the judgment signed February 6, 2001, is not final, and pursuant to Rule
27.2 of the Texas Rules of Appellate Procedure they request that we withdraw our opinion
and judgment of February 13, 2002, and abate the appeal and remand the cause to the
trial court so that a final judgment may be rendered. 
	  Concluding that the motion should be granted, we hereby withdraw our opinion and
judgment of February 13, 2002, and abate the appeal until Friday, April 26, 2002, and
remand the cause to the trial court so that the jurisdictional defect can be cured.  Upon
rendition of a final judgment, a supplemental clerk's record containing the final order should
be prepared and filed not later than April 26, 2002.  If a supplemental clerk's record is not
filed with the Clerk of this Court on or before April 26, 2002, the appeal will be subject to
dismissal without further notice for the reasons explained in our opinion of February 13,
2002.  
	It is so ordered.
							Don H. Reavis
							     Justice

Do not publish.

lant's counsel has moved for leave to withdraw.  See Johnson v. State, 885
S.W.2d 641, 645 (Tex.App.-Waco 1994, writ ref'd).  We carried the motion for
consideration with the merits of the appeal.  Having done so and finding no reversible error,
appellant's counsel's motion to withdraw is granted and the trial court's judgment is
affirmed.

						Mackey K. Hancock
						        Justice


Do not publish.